Citation Nr: 1421495	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder with agoraphobia and social phobia.

4. Entitlement to a compensable rating for bilateral hearing loss.

5. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a Board hearing at the RO in his June 2011 and March 2012 substantive appeals, but his agent withdrew such requests in an October 2013 letter.  

The Veteran's representative submitted additional evidence, a collection of VA treatment records, that was received by the Board in December 2013 with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013). 

The Board has reviewed all the evidence in the appellant's paper claims file and Virtual VA record, which contains VA treatment records not found within the paper claims file.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As VA treatment records indicate that the Veteran has been diagnosed with panic disorder with agoraphobia and social phobia, the Board has recharacterized the issues as indicated above.  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder with agoraphobia and social phobia, entitlement to a compensable rating for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2000 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement, but did not perfect his appeal after a statement of the case (SOC) was issued in September 2002; new and material evidence was not received within one year of the September 2000 determination.    

2. Since the September 2000 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.

3. Any current diagnosis of PTSD is not based on a verified stressor; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service. 


CONCLUSIONS OF LAW

1. The September 2000 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for PTSD is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claim for service connection for PTSD was furnished to the Veteran in an August 2009 letter. The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the August 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for PTSD, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for PTSD is not needed because his alleged in-service stressors have not been corroborated despite thorough development.  There is no evidence establishing that any of his alleged stressors, including any involving fear of hostile military or terrorist activity, occurred in service.  As there is no indication of a corroborated in-service stressor, an examination is not warranted.  See McLendon, supra.  

As noted, the Veteran has not identified any evidence that remains outstanding. VA's duty to assist is met.  

New and Material Evidence

A September 2000 rating decision denied the Veteran service connection for PTSD based on a finding that he had not been diagnosed with PTSD.  A statement of the case (SOC) was issued in September 2002 after the Veteran filed a notice of disagreement.  He did not perfect the appeal by filing a substantive appeal or file new and material evidence within one year of the rating decision.  Therefore, the September 2000 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A January 2009 private mental health treatment plan shows the Veteran was diagnosed with PTSD.  Furthermore, VA treatment records show he was diagnosed with PTSD by a VA psychiatrist in March 2013.  As these diagnoses were submitted after the RO's September 2000 rating decision and relate to the lacking service connection element of a diagnosis, they are new and material.  Accordingly, the claim has been reopened.  

Service Connection for PTSD

As an initial matter, the Board notes that in the February 2010 rating decision on appeal, the RO addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires a medical diagnosis that conforms to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A January 2009 private mental health treatment plan shows the Veteran was diagnosed with PTSD "tied to Vietnam issues."  It appears the diagnosis was made by a licensed professional counselor.  VA treatment records show he was diagnosed with PTSD by a VA psychiatrist in March 2013.  

The evidence of record does not show that the Veteran was diagnosed with PTSD in service, participated in combat, or was a prisoner of war.  The Veteran's service treatment records show no suggestion of any psychiatric distress or complaints.  No disabilities were noted on his May 1975 separation examination report.  He checked the appropriate boxes on his June 1975 separation report of medical history to expressly deny experiencing depression or excessive worry, or nervous trouble of any sort.  His statements alone are, therefore, insufficient to support a grant of service connection in this case.  

The Veteran submitted a statement summarizing his alleged in-service stressors in January 1999.  He indicated they all occurred between the fall of 1972 and February 1974 while he served aboard the USS Charles Berry.  They are summarized as follows:

1. He witnessed Russian destroyers harass and threaten the USS Berry while it engaged in a spy mission watching Russian missile tests and followed a disabled Russian submarine between September 1972 and January 1973. 

2. He witnessed a US pilot die after striking the side of the USS Enterprise while the USS Berry was performing rescue missions in the Gulf of Tonkin in March 1973.  

3. The USS Berry shelled a Vietnamese Village while at the mouth of a river in the Gulf of Tonkin in March 1973.  He said there were secondary explosions and suggested women and children might have been killed.  In a September 2009 statement, he said the incident was described in Stars and Stripes.

4. The USS Berry bottomed out while escorting mine sweepers through a typhoon with 80-foot waves.  He said the USS Berry cared for sailors who were injured serving on the mine sweepers.  

5.  The USS Berry was attacked in Haiphong harbor by enemy divers attempting to attach explosives to the ship.  He said US sailors dropped grenades off the side of the ship to keep the divers away.  He said they also received small-arms fire from shore.

6. The USS Berry and USS McMorris were attacked by two enemy fighter jets, which were shot down, while in the Gulf of Tonkin.  He said a ship near the USS Berry was hit by a missile fired by one of the jets before they were shot down.  In a September 2009 statement, he said this incident occurred in 1973. 

7. The USS Berry returned to the Vietnam area in December 1973 and provided fire support and rescued downed pilots.  

8.  The USS Berry collided with a Japanese fishing boat in while leaving Japan January 1974. 

9.  He witnessed US aircraft being pushed over the sides of US ships to make room for evacuees from Saigon, Vietnam, while aboard USS in February 1974.

The Veteran reiterated his assertions that the USS Berry had shelled a Vietnamese village located at the mouth of a river in the Gulf of Tonkin in March 1973 and that the USS Berry was later attacked by two enemy fighters jets in a September 2009 statement.   

In September 2009, acquaintances of the Veteran submitted lay statements that reported his current symptoms but did not address his alleged stressors.  

In November 2009, the National Archives and Records Administration (NARA) found that the USS Berry was not anchored at the mouth of a river in the Gulf of Tonkin in March 1973, responding the to the Veteran's assertion that the ship had shelled a Vietnamese village there at that time.  

In February 2010, the RO made a formal finding that the evidence of record was insufficient to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or the Marine Corps and NARA records departments for corroboration. 

In a January 2011 statement, the Veteran again described his alleged in-service stressors and reported they made him fear for his life.  

In May 2012, the RO requested NARA to verify the Veteran's other alleged stressors.  In a May 2012 letter, NARA responded that the RO should request the ship's annual command history from the Ships' Histories Branch, Navy History and Heritage Command because they are more succinct than an annual increment of a deck log. The RO did so and received the command history in July 2012.  

The USS Berry's command history shows that in the fall of 1972, the USS Berry was stationed in Pearl Harbor and stayed in proximity to Hawaii, with intermittent classified special operations tasks that are not described in detail.  Such special operations will be addressed below.  In January 1973, the USS Berry remained locally near Hawaii.  The ship remained near Hawaii conducting upkeep and training in March 1973.  The command history shows that the USS Berry left Pearl Harbor in April 1973 and traveled through the Pacific, stopping in Japan, Taiwan and the Philippines before participating in special operations in the Gulf of Tonkin between June 23, 1973, and July 15, 1973.  The narrative history indicates the USS Berry participated in Operation Endsweep as an escort vessel during the first 15 days of July.  The USS Berry participated in more special operations in the Western Pacific between July 21, 1973, and August 28, 1973 before visiting Japan and Hong Kong and eventually returning to Pearl Harbor.  In early September, the USS Berry was diverted to the South China Sea to avoid a tropical storm.  The ship returned to Pearl Harbor in October 1973, where it remained until it was decommissioned at the end of January 1974.  

A review of the USS Berry's command history from the years between 1972 and 1974 show the Veteran's alleged stressors that did not involve special operations are not corroborated by the records.  Regarding the alleged stressors that occurred in March 1973, the command history shows that the USS Berry was near Hawaii at the time, not rescuing pilots or attacking enemy villages in the Tonkin Gulf as alleged by the Veteran.  The Veteran did not provide the dates of the alleged fourth, fifth and sixth stressors.  However, his description indicates they occurred on the same "cruise" as the alleged stressors that took place in the Gulf of Tonkin, between March 1973 and December 1973.  The timeline and narrative do no corroborate any of these alleged stressors.  Furthermore, the ship was in Hawaii when the Veteran said it struck a fishing boat while leaving Hawaii.  He also asserted that the USS Berry was assisting in the evacuation of Saigon in February 1974, but the ship was decommissioned at the end of January 1974.  The narrative does not indicate that the USS Berry was involved in combat operations in any way. 

Regarding the special operations tasks that were noted in the command history, the RO provided descriptions of the alleged stressors, including the incidents that allegedly occurred while the USS Berry participated in operation Endsweep, to the Department of Defense (DOD) and the US Special Operations Command (USSOCOM) historian and requested confirmation of the alleged incidents.  A January 2013 e-mail indicates that inquiries made by the DOD and the USSOCOM historian failed to corroborate the Veteran's alleged stressors. 

The Board notes that in December 2009, the RO requested additional evidence from the Veteran, including the alleged Stars and Stripes article detailing the shelling incident in March 1973.  The Veteran has not furnished any additional evidence or other details of the alleged stressors to allow for another attempt verify them.  The Board finds that the Veteran has not indicated the existence of any evidence from any other sources, and has not identified any pertinent witnesses that may corroborate his accounts of the alleged accidents.  As noted, the lay statements submitted by the Veteran's acquaintances do not address his alleged stressors.  

The Veteran's representative has argued that even though the Veteran's alleged stressors have not been verified, he is still entitled to service connection for PTSD based on his fear of hostile and military activity.   

It is undisputed that a lay person is competent to offer evidence as to facts within his or her personal knowledge, such as the occurrence of an in-service injury or symptoms.  In assessing the credibility of the Veteran's statements, the Board notes initially that no explanation has been offered for the fact that the official military records from the time of the alleged stressors in question have provided no corroboration.  As noted, the Veteran's service treatment records show no suggestion of any psychiatric distress or complaints.  The licensed counselor and VA psychiatrist who diagnosed the Veteran with PTSD appear to have solely relied on his reporting of the claimed in-service stressors for their verification.  Notably, the VA psychiatrist simply noted that the Veteran reported in-service stressors, but did not opine that the events actually occurred or that the Veteran's PTSD and the claimed stressors are linked.

Given the above, to the extent that the Veteran argues that his claimed stressors are related to his "fear of hostile military or terrorist activity," the Board finds his assertions are not credible and that his claimed stressors are not consistent with the circumstances, conditions, or hardships of his service.  The credible evidence does not show that the Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury."  38 C.F.R. § 3.304(e)(3).  A corroborated stressor is therefore required for service connection of PTSD.

As noted, the USS Berry's command history and inquiries made by the DOD and USSOCOM did not corroborate the Veteran's alleged stressors.  Service connection for PTSD must therefore be denied because there is no evidence that any current PTSD diagnosis is related to any corroborated stressors shown to have occurred during active duty service.  

In conclusion, the preponderance of the evidence is against finding that the Veteran's PTSD is related to his active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received to reopen the claim of service connection for PTSD.  Entitlement to service connection for PTSD is denied.  


REMAND

The Board finds that the Veteran's claim for an acquired psychiatric disorder other than PTSD, to include panic disorder with agoraphobia and social phobia, requires appropriate notice and additional development prior to adjudication by the Board.

The Veteran's service-connected bilateral hearing loss is currently evaluated as 0 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  He asserts he is entitled to an increased rating.  

He was afforded a VA audiological examination in January 2011.  Since then, he has asserted that his bilateral hearing loss has increased in severity.  In a March 2012 letter, his agent indicated that the Veteran contended his bilateral hearing loss "ha[d] progressively worsened" since the January 2011 evaluation.  As such, a new VA examination is needed to determine the current severity the Veteran's service-connected bilateral hearing loss.  

The Board must defer final adjudication of the issue of entitlement to TDIU because it is inextricably intertwined with the issues being remanded.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice on his claim for service connection for a an acquired psychiatric disorder other than PTSD, to include panic disorder with agoraphobia and social phobia, that is compliant with the current notice requirements for service connection.

2. Conduct all necessary development required relating to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder with agoraphobia and social phobia, to include if necessary obtaining a VA examination and/or opinion.  

3. The Veteran should be scheduled for a VA audiological evaluation to ascertain the current nature and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to TDIU and should adjudicate the issue of service connection for a an acquired psychiatric disorder other than PTSD, to include panic disorder with agoraphobia and social phobia.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


